EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 29th day of October 2009,
between Secure America Acquisition Corporation (the “Company”) and Philip
Callaghan (“Executive”).
 
WHEREAS, the Company has entered into a Contribution Agreement, dated September
2, 2009 (the “Contribution Agreement”), whereby the Company has agreed to
contribute the Contribution Property (as defined in the Contribution Agreement)
in exchange for the issuance of a certain percentage of the membership interests
of Ultimate Escapes Holdings, LLC (“Ultimate Escapes”), all as more fully set
forth in the Contribution Agreement (such transaction is the “Contribution” and
the effective date of such Contribution is the “Closing Date”);
 
WHEREAS, Executive is currently a member of one of the members of Ultimate
Escapes (or an affiliate of such member of Ultimate Escapes), and subject to the
closing of the transactions contemplated by the Contribution Agreement, such
transactions are of substantial benefit to Executive; and
 
WHEREAS, prior to the Contribution, Executive has been employed by Ultimate
Escapes as its Senior Vice President and Chief Financial Officer, and following
the Contribution, Executive and the Company desire that Executive be employed by
the Company, on such terms and subject to such conditions as are set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, the parties agree as
follows:
 
1.           Term of Employment.  The Company hereby agrees to employ Executive,
and Executive agrees to work for the Company, upon the terms set forth in this
Agreement, for the period commencing as of the Closing Date (the “Commencement
Date”) and ending on the one (1) year anniversary of the Commencement Date,
unless sooner terminated in accordance with the provisions of Section 4 or
extended as hereinafter provided (such period, as it may be extended or
terminated, is the “Agreement Term”). Beginning on the first anniversary of the
Commencement Date, and on each anniversary of the Commencement Date thereafter,
the Agreement Term shall extend for an additional one year period from the then
current expiration date of the Agreement Term unless, at least 60 days prior to
the first anniversary of the Commencement Date or 60 days prior to the
anniversary of each Commencement Date thereafter, either Executive or the
Company provides written notice to the other party electing not to extend the
Agreement Term.

 

--------------------------------------------------------------------------------

 

2.           Title; Capacity.  The Company will employ Executive, and Executive
agrees to work for the Company, as its Senior Vice President and Chief Financial
Officer (“CFO”) to perform the duties and responsibilities inherent in such
position and such other duties and responsibilities as the Company’s Chief
Executive Officer, shall from time to time reasonably assign to him.  Upon any
termination of employment, Executive shall be deemed to have resigned and, if
required by the Chief Executive Officer or the Board of Directors (the “Board”),
Executive hereby agrees to immediately execute a resignation letter to the Chief
Executive Officer or the Board.
 
3.           Compensation and Benefits.
 
3.1.        Salary. The Company shall pay Executive an annual base salary of
$375,000, less applicable payroll withholdings (the “Base Salary”), which shall
be payable in accordance with the Company’s customary payroll practices.
Thereafter, the Base Salary shall be subject to annual review and increase as
determined by the Board on the anniversary of the Commencement Date each year of
the Agreement Term.
 
3.2.        Bonus.  During each year of the Agreement Term, Executive shall be
eligible to receive a cash bonus (such bonus is referred to as the “Bonus”) and
such bonus, if any, shall be determined in the sole discretion of the Board and
based on such factors as the Board establishes.  Additionally, Executive may
receive a pro-rated Bonus, if one is awarded, for any portion of a year in which
Executive was employed by the Company, provided, however, that Executive shall
not be entitled to any bonus in the event that Executive is terminated for
“Cause” (as such term is defined below).  Any such Bonus shall be payable at
such times as bonuses are paid to other executives of the Company, but not later
than 60 days after the end of each fiscal year of the Company.
 
3.3.        Equity.  Executive shall be eligible to receive equity incentives,
in an amount to be determined by the Board, or a committee thereof, in its sole
discretion, which equity incentives shall be granted to Executive and shall vest
ratably as determined by the Board.  Any such incentives shall and may be
further accelerated or forfeited as set forth in an equity agreement entered
into between the parties in connection with this Agreement.
 
3.4.        Fringe Benefits.  Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its senior
executives at the CFO level or lower.  Executive shall also be entitled to take
fully paid vacation in accordance with Company policy, which shall be no more
than four (4) weeks per calendar year.
 
3.5.        Reimbursement of Expenses.  The Company shall reimburse Executive
for such reasonable and necessary business expenses incurred by Executive while
Executive is employed by the Company, which are directly related to the
furtherance of the Company’s business.  Executive must submit any request for
reimbursement no later than ninety (90) days following the date that such
business expense is incurred in accordance with the Company’s reimbursement
policy regarding same and business expenses must be substantiated by appropriate
receipts and documentation. The Company may request additional documentation or
a further explanation to substantiate any business expense submitted for
reimbursement, and retains the discretion to approve or deny a request for
reimbursement.  If a business expense reimbursement is not exempt from Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment.  Any business
expense reimbursements subject to Section 409A of the Code shall be made no
later than the end of the calendar year following the calendar year in which
such business expense is incurred by Executive.

 
2

--------------------------------------------------------------------------------

 

3.6.         Indemnification and Directors and Officers Insurance.  The Company
shall indemnify Executive to the same extent as the Company indemnifies its
officers and directors under its charter and bylaws.  The Company shall purchase
and maintain in full force and effect at all times during Executive’s employment
and for a period of eighteen (18) months thereafter, policies of directors and
officers insurance covering Executive for all actions Executive takes on the
Company’s behalf during Executive’s employment.
 
4.           Termination of Employment Period.  The Agreement Term shall
terminate upon the earlier to occur of any of the following:
 
4.1.        Termination of the Agreement Term.  At the expiration of the
Agreement Term, but only if appropriate notice is provided pursuant to Section
1.
 
4.2.        Termination for Cause.  At the election of the Company, for
Cause.  For the purposes of this Section 4.2, “Cause” for termination shall be
deemed to exist upon the occurrence of any of the following:
 
4.2.1.     a determination by the Chief Executive Officer or the Board of
Directors that Executive has engaged in dishonesty, gross negligence or
misconduct that is injurious to the Company or its affiliates;
 
4.2.2.     Executive’s conviction or entry of nolo contendere (or international
equivalent) to any felony or crime involving moral turpitude, fraud or
embezzlement of Company property;
 
4.2.3.     Executive’s material breach of this Agreement, which, if curable, has
not been cured by Executive within thirty (30) calendar days after Executive
shall have received written notice from the Company stating with reasonable
specificity the nature of such breach; or
 
4.2.4.     Executive’s material breach of any of the terms of the restrictive
covenants set forth in Section 6 below, which, if curable, has not been cured by
Executive within thirty (30) calendar days after Executive shall have received
written notice from the Company stating with reasonable specificity the nature
of such breach.
 
4.3.         Termination by the Company Without Cause.  At the election of the
Company, without Cause, at any time, upon 30 days notice to Executive.

 
3

--------------------------------------------------------------------------------

 

4.4.        Death or Disability.  The Agreement shall terminate upon Executive’s
death or disability.  If Executive shall be disabled so as to be unable to
perform the essential functions of Executive’s position under this Agreement
with or without reasonable accommodation, the Chief Executive Officer or the
Board may remove Executive from any responsibilities and/or reassign Executive
to another position with the Company during the period of such disability, and
Executive will continue to receive the same Base Salary and benefits then in
effect set forth in this Agreement for a period of twelve (12) months, and such
reassignment shall not trigger a Good Reason termination as provided
herein.  Notwithstanding any such removal or reassignment, Executive’s
employment may be terminated by the Company at any time thereafter.  Nothing in
this Section 4.4 shall be construed to waive Executive’s rights, if any, under
existing law, including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.  Notwithstanding the foregoing, if and only to the extent that
Executive’s disability is a trigger for the payment of deferred compensation, as
defined in Section 409A of the Code, “disability” shall have the meaning set
forth in Section 409A(a)(2)(C) of the Code.
 
4.5.        Voluntary Termination by Executive.  At the election of Executive,
upon not less than 30 days’ prior written notice by Executive to the Company.
 
4.6.        Voluntary Termination by Executive for Good Reason.  At the election
of Executive, for Good Reason (as defined herein), at any time upon 30 days’
prior written notice by Executive.  As used in this Agreement, “Good Reason”
means if the Company, without Executive’s written consent, fails to cure any one
or more of the events or circumstances listed below within ten (10) calendar
days after receiving written notice from Executive:
 
4.6.1.     any failure by the Company to pay Executive the compensation and
benefits to which Executive is entitled in any material way, including any
reduction of more than twenty five percent (25%) in compensation including Base
Salary, or payments and benefits to which Executive is entitled under this
Agreement including, without limitation, the obligation to purchase and keep in
force a policy of directors and officers liability insurance; or
 
4.6.2.     any other material breach by the Company of the material terms of
this Agreement.
 
5.           Effect of Termination.
 
5.1.        Termination for Cause, at the Election of Executive.  In the event
that Executive’s employment is terminated for Cause pursuant to Section 4.2 or
at the election of Executive pursuant to Section 4.5 the Company shall have no
further obligations under this Agreement other than to pay to Executive the
compensation and benefits, including payment for accrued but untaken vacation
days, otherwise payable to Executive under Section 3 through the last day of
Executive’s actual employment by the Company (“Accrued Obligations”).

 
4

--------------------------------------------------------------------------------

 

5.2.        Termination by the Company Without Cause, by Executive for Good
Reason or for Death or Disability.  In the event that the Company terminates
Executive’s employment without Cause pursuant to Section 4.3, Executive
terminates Executive’s employment for Good Reason, pursuant to Section 4.6, or
by death or disability pursuant to Section 4.4, the Company, in addition to the
Accrued Obligations, shall continue to pay to Executive his annual Base Salary
then in effect for a period of six (6) months on a regular payroll basis.  In
addition, the Company shall continue Executive’s coverage under and its
contributions towards Executive’s health care, dental, disability and life
insurance benefits on the same basis as immediately prior to the date of
termination, except as provided below, for six (6) months from the last day of
Executive’s employment; provided, however, continuation coverage under the
Company’s health and dental policies is subject to Executive’s valid election
for such continuation coverage in accordance with section 4980B of the Code.  If
the Company is not able to provide Executive benefit continuation coverage under
the plans as set forth above, the Company shall pay Executive an amount equal to
the employer portion of the applicable premiums for the relevant
period.  Notwithstanding the foregoing, subject to any overriding laws, the
Company shall not be required to provide any health care, dental, disability or
life insurance benefit otherwise receivable by Executive if Executive is
actually covered or becomes covered by an equivalent benefit (at the same cost
to Executive, if any) from another source.  Any such benefit made available to
Executive shall be reported to the Company.  The benefits provided for in this
Section 5.2 are conditioned upon the execution and delivery by Executive of a
release of all claims against the Company in conformance with applicable law and
in form and substance satisfactory to the Company (the “Release”) no later than
45 days following Executive’s termination.  To the extent required by Section
409A of the Code, the first installment of such Base Salary in the amount of
three (3) months’ Base Salary shall be payable on the first business day
following the effective date of termination, and the remainder shall be payable
in accordance with the Company’s regular payroll procedures thereafter.  If
Section 409A of the Code is not applicable at the time of such termination, such
Base Salary continuation shall commence immediately after the date of the
Release.
 
5.3.        Separation from Service.  Notwithstanding anything set forth in
Sections 4 and 5 of this Agreement, a termination of employment shall be deemed
not to have occurred until such time as Executive incurs a “separation from
service” with the Company in accordance with Section 409a(a)(2)(A)(v) of the
Code and the applicable provisions of Treasury Regulation Section 1.409A-3.
 
6.           Non-disclosure and Non-competition.
 
6.1.        Proprietary Information.
 
6.1.1.     Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company.  By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs and codes, and customer and supplier
lists.  Executive will not disclose any Proprietary Information to others
outside the Company except in the performance of Executive’s duties or use the
same for any unauthorized purposes without written approval by an officer of the
Company, either during or after Executive’s employment, unless and until such
Proprietary Information has become public knowledge or generally known within
the industry without the fault of Executive, or unless otherwise required by
law.

 
5

--------------------------------------------------------------------------------

 
 
6.1.2.     Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic or other material containing Proprietary
Information, whether created by Executive or others, which shall come into
Executive’s custody or possession, shall be and are the exclusive property of
the Company to be used by Executive only in the performance of Executive’s
duties for the Company.
 
6.1.3.     Executive agrees that Executive’s obligation not to disclose or use
information, know-how, records and tangible property of the types set forth in
Sections 6.1.1 and 6.1.2 above, also extends to such types of information,
know-how, records and tangible property of subsidiaries and joint ventures of
the Company, customers of the Company or suppliers to the Company or other third
parties who may have disclosed or entrusted the same to the Company or to
Executive in the course of the Company’s business.
 
6.2.        Inventions.
 
6.2.1.     Disclosure.  Executive shall disclose promptly to an officer or to
attorneys of the Company in writing any idea, invention, work of authorship,
whether patentable or unpatentable, copyrightable or uncopyrightable, including,
but not limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing items
hereinafter referred to as an “Invention”) Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others.  The disclosure
required by this Section applies (a) during the period of Executive employment
with the Company; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by Executive during Executive’s regular
hours of employment with the Company; (c) whether or not the Invention was made
at the suggestion of the Company; (d) whether or not the Invention was reduced
to drawings, written description, documentation, models or other tangible form;
and (e) whether or not the Invention is related to the general line of business
engaged in by the Company.
 
6.2.2.     Assignment of Inventions to Company; Exemption of Certain
Inventions.  Executive hereby assigns to the Company, without royalty or any
other further consideration, Executive’s entire right, title and interest in and
to all Inventions which Executive conceives, makes, develops or works on during
employment and for one year thereafter, except those Inventions that Executive
develops entirely on Executive’s own time after the date of this Agreement
without using the Company’s equipment, supplies, facilities or trade secret
information unless those Inventions either (a) relate at the time of conception
or reduction to practice of the Invention to the Company's business, or actual
or demonstrably anticipated research or development of the Company; or (b)
result from any work performed by Executive for the Company.
 
6

--------------------------------------------------------------------------------


 
6.2.3.     Records.  Executive will make and maintain adequate and current
written records of all Inventions.  These records shall be and remain the
property of the Company.
 
6.2.4.     Patents.  Subject to Section 6.4, Executive will assist the Company
in obtaining, maintaining and enforcing patents and other proprietary rights in
connection with any Invention covered by Section 6.1.  Executive further agrees
that Executive’s obligations under this Section 6.2.4 shall continue beyond the
termination of Executive’s employment with the Company, but if Executive is
called upon to render such assistance after the termination of such employment,
Executive shall be entitled to a fair and reasonable rate of compensation for
such assistance.  Executive shall, in addition, be entitled to reimbursement of
any expenses incurred at the request of the Company relating to such assistance.
 
6.2.5.     Prior Contracts and Inventions; Information Belonging to Third
Parties.  Executive represents that there are no contracts to assign Inventions
between any other person or entity and Executive.  Executive further represents
that (a) Executive is not obligated under any consulting, employment or other
agreement which would affect the Company’s rights or my duties under this
Agreement, (b) there is no action, investigation, or proceeding pending or
threatened, or any basis therefor known to Executive involving Executive’s prior
employment or any consultancy or the use of any information or techniques
alleged to be proprietary to any former employer, and (c) the performance of
Executive’s duties as an Executive of the Company will not breach, or constitute
a default under any agreement to which Executive is bound, including, without
limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the
Company.  Executive will not, in connection with Executive’s employment by the
Company, use or disclose to the Company any confidential, trade secret or other
proprietary information of any previous employer or other person to which
Executive is not lawfully entitled.
 
6.3.        Non-competition and Non-solicitation.
 
6.3.1.     As Executive:  During Executive’s employment and for a period of one
(1) year after the termination of Executive’s employment with the Company for
any reason, Executive will not, absent the Company’s prior written approval,
directly or indirectly, individually or on behalf of any other person or entity,
whether as principal, agent, stockholder (other than as the holder of not more
than 1% of the combined voting power of the outstanding stock of a public
company), officer or director of any corporation or other business entity, or as
a trustee, fiduciary or in any other similar representative capacity, solicit
any person or entity that engages in (a) providing luxury destination club
vacation opportunities or (b) the ownership and/or operation of a business of
providing luxury destination club vacation opportunities.  Such period is
hereafter referred to as the “Executive Non-Compete Period”.  Executive
acknowledges and agrees that his salary sufficiently compensates, and has been
determined in the understanding that Executive will comply with, the non-compete
obligations set forth herein.
 
7

--------------------------------------------------------------------------------


 
6.3.2.     As Seller:  Executive acknowledges that he has received significant
consideration as part of the Contribution Agreement, and that, as a result,
Executive agrees that for a period of thirty (30) months after the Closing Date,
Executive will not, absent the Company’s prior written approval, directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder (other than as the holder of not more than 1% of
the combined voting power of the outstanding stock of a public company), officer
or director of any corporation or other business entity, or as a trustee,
fiduciary or in any other similar representative capacity, solicit any person or
entity that engages in (a) providing luxury destination club vacation
opportunities or (b) the ownership and/or operation of a business of providing
luxury destination club vacation opportunities.  Such period is hereafter
referred to as the “Seller Non-Compete Period.”
 
6.3.3.     During Executive’s employment with the Company and until the
conclusion of the Seller Non-Compete Period and the Executive Non-Compete
Period, Executive will not, directly or indirectly, recruit, solicit or induce,
or attempt to recruit, solicit or induce any employee or employees of the
Company to terminate their employment with, or otherwise cease their
relationship with, the Company.
 
6.3.4.     During Executive’s employment with the Company and until the
conclusion of the Seller Non-Compete Period and the Executive Non-Compete
Period, Executive will not, directly or indirectly, solicit, divert or take
away, or attempt to solicit, divert or take away, the business or patronage of
any of the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company.
 
6.4.        If any restriction set forth in this Section 6 is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities, it shall be interpreted
to extend only over the maximum period of time or range of activities as to
which it may be enforceable.
 
6.5.        The restrictions contained in this Section 6 are necessary for the
protection of the business and goodwill of the Company and are in exchange for
payments made to Executive for Executive’s ownership interest in the Company and
for the consideration received as part of the Contribution Agreement, are
considered by Executive to be reasonable for such purpose.  Executive agrees
that any breach of this Section will cause the Company substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Company shall have the right
to seek specific performance and injunctive relief.  The Company shall be
entitled to recover its reasonable attorneys’ fees in the event it prevails in
such an action.
 
7.           Other Agreements.  Executive represents that Executive’s
performance of all the terms of this Agreement as an Executive of the Company
does not and will not breach any (i) other agreement to keep in confidence
proprietary information, knowledge or data acquired by Executive in confidence
or in trust prior to Executive’s employment with the Company or (ii) other
agreement to refrain from competing, directly or indirectly, with the business
of any previous employer or any other party.
 
8.           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon (a) a personal delivery
or (b) by registered or certified mail, postage prepaid.
 
8

--------------------------------------------------------------------------------


 
9.           Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof, including any prior employment agreement,
whether in writing or otherwise, entered into between Executive and Ultimate
Escapes or any of its affiliates (the “Prior Employment Agreement”).  Executive
hereby expressly acknowledges and agrees that, as of the Commencement Date of
this Agreement, any such Prior Employment Agreement shall no longer be in full
force and effect, and that neither party to the Prior Employment Agreement shall
have any further obligation to perform thereunder, including, without
limitation, that Executive shall not be entitled to receive any amounts under
any such Prior Employment Agreement.  No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement will
affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.
 
10.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.
 
11.           Governing Law and Jury Waiver.  This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Florida
without regard to principles of conflicts of laws thereunder.  The parties agree
to irrevocably waive any right to trial by jury in such an action.
 
12.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation into which the Company may be merged or which
may succeed to its assets or business, provided, however, that the obligations
of Executive are personal and shall not be assigned by him.
 
13.           Taxes.  All payments required to be made by the Company to
Executive under this Agreement shall be subject to the withholding of such
amounts for taxes and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.  To
the extent applicable, it is intended that the provisions of this Agreement
comply with Code Section 409A or be exempt therefrom, and this Agreement shall
be administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.  In the event that any severance payments or benefits
hereunder are determined by the Company to be in the nature of nonqualified
deferred compensation payments, Executive and the Company hereby agree to take
such actions as may be mutually agreed to ensure that such payments or benefits
comply with the applicable provisions of Section 409A of the Code and the
official guidance issued thereunder.  Notwithstanding the foregoing, the Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement.
 
9

--------------------------------------------------------------------------------


 
14.           Miscellaneous.
 
14.1.      No Waiver.  No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
 
14.2.      Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
 
14.3.      Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
 
14.4.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

/s/ Philip Callaghan 
 
PHILIP CALLAGHAN
       
SECURE AMERICA ACQUISITION
CORPORATION
       
By:
C. Thomas McMillen 
 
Its:
Co-CEO 
 

 
10

--------------------------------------------------------------------------------

